           Case 1:20-cv-10951-WGY Document 1 Filed 05/18/20 Page 1 of 6




                                  UNITED STATES DISTRICT COURT


                           FOR THE DISTRICT OF MASSACHUSETTS




JAMIE M. FERREIRA
                      Plaintiff


V.


PLYMOUTH COUNTY SHERIFF'S DEPARTMENT
                     Defendant




                                            COMPLAINT


      Plaintiff, Jamie M. Ferreira, by this action against the Plymouth County Sheriff's

Department, seeks judgments for damages for violations of Plaintiffs civil right to medical care,

including surgery and medications


                                       PARTIES


 1.     Plaintiff, Jamie M. Ferreira (wl09724) is an individual who is presently an inmate in the

        minimum security facility at Old Colony Correctional Center, 1 Administration Road,

        Bridgewater, Massachusetts 02324.

 2.     Defendant, Plymouth County Sheriffs Department is an entity location at 24 Long Pond

        Road, Plymouth, MA, 02360

                                     JURISDICTION


 3.     This court has jurisdiction over this matter pursuant to 28 U.S.C. @1332
Case 1:20-cv-10951-WGY Document 1 Filed 05/18/20 Page 2 of 6
Case 1:20-cv-10951-WGY Document 1 Filed 05/18/20 Page 3 of 6
Case 1:20-cv-10951-WGY Document 1 Filed 05/18/20 Page 4 of 6
Case 1:20-cv-10951-WGY Document 1 Filed 05/18/20 Page 5 of 6
Case 1:20-cv-10951-WGY Document 1 Filed 05/18/20 Page 6 of 6
